                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                     ***
                 7     NATIONSTAR MORTGAGE LLC,                              Case No. 2:17-CV-1762 JCM (CWH)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      RON HAUS, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Nationstar Mortgage LLC’s (“Nationstar”) motion
               14     for summary judgment. (ECF No. 38). Defendants Ron Haus (“Haus”) and Eva Berou (“Berou”)
               15     filed a response (ECF No. 41), to which Nationstar replied (ECF No. 44).
               16     I.     Facts
               17
                             This action involves the parties’ interests in real property located at 3947 Foxboro Circle,
               18
                      Las Vegas, Nevada 89121 (“the property”). (ECF No. 1 at 1).
               19            a. Plaintiff’s interest in the property
               20            In July 2007, Melanie Moore (“borrower”) obtained a loan from Plaza Home Mortgage
               21     Inc. (“Plaza”) for $205,000.00 (“the loan”) to purchase the property. (ECF No. 1-4). Borrowers
               22     executed a promissory note in favor of Plaza, as well as a deed of trust to secure repayment of the

               23     loan. Id. The deed of trust, recorded on August 1, 2007, listed Plaza as the lender and Mortgage
                      Electronic Registration Systems, Inc. (“MERS”) as the beneficiary solely as nominee for the lender
               24
                      and the lender’s successors and assigns. Id.
               25
                             In August 2007, Fannie Mae acquired ownership of the loan, including the note and the
               26
                      deed of trust. (ECF No. 38-3). Plaintiff attached a declaration from Fannie Mae, along with a
               27
                      copy of a printout from Fannie Mae’s Servicer & Investor Reporting platform (“SIR”) system
               28     pertaining to its purchase of the loan to its motion for summary judgment. See id.

James C. Mahan
U.S. District Judge
                1            On March 6, 2012, MERS, as nominee for lender and lender’s successors and assigns,
                2     recorded an assignment of the deed of trust to Bank of America, N.A., successor by merger to

                3     BAC Home Loans Servicing, LP (“BANA”). (ECF No. 1-4). On September 24, 2013, plaintiff

                4     Nationstar obtained beneficial interest in the deed of trust via an assignment. (ECF No. 1-7).
                      Nationstar is the authorized servicer of the loan for Fannie Mae.1
                5
                             b. Defendants’ interest in the property
                6
                             On November 30, 2011, Alessi & Koenig, LLC (“Alessi”), on behalf of defendant Forest
                7
                      Hills Homeowner’s Association, Inc. (the “HOA”), recorded a lien for delinquent assessments,
                8     asserting an outstanding amount owed as of November 30, 2011, of $2,574.00. (ECF No. 38 at
                9     16). On October 11, 2012, Alessi recorded a notice of default and election to sell, asserting an
              10      outstanding amount owed of $5,818.00. (ECF No. 38-17). On September 24, 2013, Alessi
              11      recorded a notice of trustee’s sale, setting a sale date of October 23, 2013. (ECF No. 38-18).

              12      Defendants Haus and Berou allegedly purchased the property at the foreclosure sale for $7,900.00.

              13      (ECF No. 38-19). The trustee’s deed upon sale was recorded on November 12, 2013. Id.

              14      II.    Legal Standard
              15             The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
              16      depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
              17      show that “there is no genuine dispute as to any material fact and the movant is entitled to a
              18      judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment is

              19      “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317,
                      323–24 (1986).
              20
                             For purposes of summary judgment, disputed factual issues should be construed in favor
              21
                      of the non-moving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to be
              22
                      entitled to a denial of summary judgment, the nonmoving party must “set forth specific facts
              23
                      showing that there is a genuine issue for trial.” Id.
              24             In determining summary judgment, a court applies a burden-shifting analysis. The moving
              25      party must first satisfy its initial burden. “When the party moving for summary judgment would
              26      bear the burden of proof at trial, it must come forward with evidence which would entitle it to a
              27
              28             1
                               For the governing documents of Fannie Mae’s service agreement with Nationstar (“the
                      Guide”), see (ECF No. 38-11, 13, 21).
James C. Mahan
U.S. District Judge                                                   -2-
                1     directed verdict if the evidence went uncontroverted at trial. In such a case, the moving party has
                2     the initial burden of establishing the absence of a genuine issue of fact on each issue material to

                3     its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000)

                4     (citations omitted).
                             By contrast, when the nonmoving party bears the burden of proving the claim or defense,
                5
                      the moving party can meet its burden in two ways: (1) by presenting evidence to negate an essential
                6
                      element of the non-moving party’s case; or (2) by demonstrating that the nonmoving party failed
                7
                      to make a showing sufficient to establish an element essential to that party’s case on which that
                8     party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If the moving
                9     party fails to meet its initial burden, summary judgment must be denied and the court need not
              10      consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–
              11      60 (1970).

              12             If the moving party satisfies its initial burden, the burden then shifts to the opposing party

              13      to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
                      Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute, the
              14
                      opposing party need not establish a material issue of fact conclusively in its favor. It is sufficient
              15
                      that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’ differing
              16
                      versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,
              17      631 (9th Cir. 1987).
              18             In other words, the nonmoving party cannot avoid summary judgment by relying solely on
              19      conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d 1040,
              20      1045 (9th Cir. 1989). Instead, the opposition must go beyond the assertions and allegations of the

              21      pleadings and set forth specific facts by producing competent evidence that shows a genuine issue

              22      for trial. See Celotex, 477 U.S. at 324.
                             At summary judgment, a court’s function is not to weigh the evidence and determine the
              23
                      truth, but to determine whether there is a genuine issue for trial. See Anderson v. Liberty Lobby,
              24
                      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              25
                      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the
              26      nonmoving party is merely colorable or is not significantly probative, summary judgment may be
              27      granted. See id. at 249–50.
              28

James C. Mahan
U.S. District Judge                                                    -3-
                1     III.   Discussion
                2            Plaintiff now moves for summary judgment on its quiet title and declaratory relief claims.2
                3     As a preliminary matter, declaratory relief is not a cognizable cause of action under Nevada law.
                4     See Freeto v. Litton Loan Serv., LP, no. 3:09-cv-754, 2011 U.S. Dist. LEXIS 3960, 2011 WL
                5     112183, at *3 (D. Nev. Jan. 12, 2011) (dismissing claims for declaratory relief and permanent
                6     injunction because those remedies may only "be afforded to a party after he has sufficiently
                7     established and proven his claims"). Accordingly, plaintiff is not entitled to relief on those claims.
                8     In light of the foregoing, the court will address plaintiff’s motion with respect to its quiet title
                9     claims only.
              10             a. The propriety of plaintiff’s quiet title claims
              11             In its motion, plaintiff argues that summary judgment in its favor is proper because the
              12      federal foreclosure bar preempts contrary state law. (ECF No. 38). Indeed, the Housing and
              13      Economic Recovery Act of 2008 (“HERA”) established the Federal Housing Finance Agency
              14      (“FHFA”) to regulate Fannie Mae, Freddie Mac, and Federal Home Loan Banks. See Pub. L. No.
              15      110–289, 122 Stat. 2654, codified at 12 U.S.C. § 4511 et seq.
              16             In September 2008, FHFA placed Fannie Mae and Freddie Mac into conservatorships “for
              17      the purpose of reorganizing, rehabilitating, or winding up [their] affairs.” 12 U.S.C. § 4617(a)(2).
              18      As conservator, FHFA immediately succeeded to “all rights, titles, powers, and privileges” of
              19      Fannie Mae and Freddie Mac. 12 U.S.C. § 4617(b)(2)(A)(i). Moreover, Congress granted FHFA
              20      exemptions to carry out its statutory functions—specifically, in acting as conservator, “[n]o
              21      property of [FHFA] shall be subject to levy, attachment, garnishment, foreclosure, or sale without
              22      the consent of [FHFA], nor shall any involuntary lien attach to the property of [FHFA].” 12 U.S.C.
              23      § 4617(j)(3).
              24             In Skylights LLC v. Fannie Mae, 112 F. Supp. 3d 1145 (D. Nev. 2015), the court addressed
              25      the applicability of 12 U.S.C. § 4617(j)(3) and held that the plain language of § 4617(j)(3) prohibits
              26
              27             2
                               Plaintiff’s complaint also sets forth “claims” for permanent and preliminary injunction
                      against defendants Haus and Berou. (ECF No. 1). However, as plaintiff’s motion for summary
              28      judgment appears to request judgment only on its “declaratory relief” and quiet title claims, those
                      claims are the focus of the instant order.
James C. Mahan
U.S. District Judge                                                   -4-
                1     property of FHFA from being subjected to a foreclosure without its consent. See also Saticoy Bay,
                2     LLC v. Fannie Mae, No. 2:14-CV-01975-KJD-NJK, 2015 WL 5709484 (D. Nev. Sept. 29, 2015)
                3     (holding that 12 U.S.C. § 4617(j)(3) preempts NRS 116.3116 to the extent that a HOA’s
                4     foreclosure of its super-priority lien cannot extinguish a property interest of Fannie Mae while
                5     those entities are under FHFA’s conservatorship).
                6            Since Skylights, this court has consistently held that 12 U.S.C. § 4617(j)(3) prohibits
                7     property of FHFA from foreclosure absent agency consent. See, e.g., 1597 Ashfield Valley Trust
                8     v. Fed. Nat. Mortg. Ass’n System, case no. 2:14-cv-02123-JCM-CWH, 2015 WL 4581220, at *7
                9     (D. Nev. July 28, 2015). Recently, the Ninth Circuit also held that the federal foreclosure bar
              10      applies to private foreclosure sales and “supersedes the Nevada superpriority lien provision.” See
              11      Berezovsky v. Moniz, 869 F.3d 923, 929, 931 (9th Cir. 2017).
              12             Here, Fannie Mae acquired ownership of the underlying loan in August 2007. (ECF No.
              13      38-3). Further, an assignment of the deed of trust was recorded on March 6, 2012, that named
              14      BANA beneficiary. (ECF No. 1-4). Later, on September 23, 2013, BANA recorded an assignment
              15      of the deed of trust to plaintiff Nationstar. (ECF No. 1-7). Nationstar acted as a contractually
              16      authorized servicer of the loan on behalf of Fannie Mae, the owner of the note. Pursuant to §
              17      4617(b)(2)(A)(i), FHFA, as conservator, immediately succeeded to all rights, titles, powers, and
              18      privileges of plaintiff. See 12 U.S.C. § 4617(b)(2)(A)(i). Therefore, FHFA held an interest in the
              19      deed of trust as conservator for plaintiff prior to the HOA foreclosure sale on October 23, 2013.
              20             FHFA did not consent to the extinguishment of plaintiff’s property interest through the
              21      HOA foreclosure sale. (ECF No. 38-20). Because Fannie Mae was subject to conservatorship at
              22      the time of the alleged foreclosure, and the agency did not consent to foreclosure, plaintiff’s
              23      interest in the property survived the HOA foreclosure sale. To be sure, the court will address
              24      defendant’s arguments against granting summary judgment in favor of plaintiff on the foregoing
              25      grounds.
              26             In their response, defendants Haus and Berou argue: (1) the evidence presented in this case
              27      is insufficient to demonstrate Fannie Mae’s interest in the property; (2) Fannie Mae’s failure to
              28      record its interest in the deed of trust violates Nevada’s recording statute, NRS 106.210, which

James C. Mahan
U.S. District Judge                                                  -5-
                1     cannot be overcome by the federal foreclosure bar; and (3) Haus and Berou are bona fide
                2     purchasers of the property, and plaintiff cannot overcome the presumptive validity of the
                3     foreclosure sale. See (ECF No. 41). The court will address each of these arguments in turn.
                4             a. Fannie Mae’s interest in the property
                5             Defendants Haus and Berou argue that no admissible evidence proves that Fannie Mae held
                6     an interest in the property on the date of the foreclosure sale. (ECF No. 41). However, in
                7     Berezovsky, the Ninth Circuit held that Fannie Mae’s business records regarding the loan’s
                8     servicing and acquisition history, along with a declaration explaining the records, adequately
                9     evinced Fannie Mae’s property interest. 869 F.3d at 932–33. The court upheld summary judgment
              10      in favor of Fannie Mae based on these recorded filings and on the Guide defining the servicing
              11      relationship between Fannie Mae and its servicers. Id. at 933.
              12              Here, plaintiff attached to its motion Fannie Mae’s business records regarding loan
              13      servicing and acquisition history, accompanied by a supporting declaration. See (ECF No. 38-3)
              14      (containing business records and supporting declaration). Under Berezovsky, the court may
              15      consider these records as evidence when considering motions for summary judgment. See 869
              16      F.3d at 932–33. Further, similarly to the appellant in Berezovsky, defendant here provides no
              17      evidence to contradict plaintiff's offered documents. Cf. id. at 933 ("Berezovsky points to no
              18      evidence before the district court that created a material dispute regarding the legal import of
              19      Freddie Mac's exhibits concerning its interest in the property."). Therefore, defendants’ argument
              20      against summary judgment fails on this ground.
              21              b. Nevada’s recording statute, NRS 106.210
              22              Defendants argue that because Fannie Mae did not record its interest in the deed of trust,
              23      NRS 116.210 renders Fannie Mae’s ownership interest in the property unenforceable as to third
              24      parties. (ECF No. 41 at 8). NRS 116.210 provides that “any assignment of the beneficial interest
              25      under a deed of trust must be recorded.” Nev. Rev. Stat. § 116.210. Defendant’s argument relies
              26      on the fact that plaintiff Nationstar, as Fannie Mae’s servicer, was beneficiary of record of the deed
              27      of trust at the time of the foreclosure sale.
              28

James C. Mahan
U.S. District Judge                                                   -6-
                1            Here, Berezovsky is on point yet again. There, the Ninth Circuit held:
                2            Nevada law thus recognizes that, in an agency relationship, a note owner remains a
                             secured creditor with a property interest in the collateral even if the recorded deed
                3            of trust names only the owner's agent. Id. (noting the Restatement (Third) of
                             Property acknowledges the note holder retains its security interest even if the
                4            beneficial interest under the deed of trust is assigned to its loan-servicing agent).
                             Although the recorded deed of trust here omitted Freddie Mac's name, Freddie
                5            Mac's property interest is valid and enforceable under Nevada law.
                6     869 F.3d at 932 (holding that the federal foreclosure bar served to protect plaintiff’s deed of trust
                7     from extinguishment following an HOA foreclosure sale).
                8            Accordingly, defendants’ argument against summary judgment fails on this ground.
                9            c. Haus and Berou’s alleged status as “bona fide purchasers”
              10             Finally, defendants argue that the federal foreclosure bar cannot override their status as
              11      bona fide purchasers of the property. (ECF No. 41 at 12). However, the Ninth Circuit has already
              12      held that the federal foreclosure bar preempts Nevada’s bona fide purchaser statute. Berezovsky
              13      v. Moniz, No. 3:17-cv-0603-MMD-VPC, 2018 WL 3078753, at *930–931; U.S. Bank Home
              14      Mortg. v. Jensen, No. 3:17-cv-0603-MMD-VPC, 2018 WL 3078753, at *2 (D. Nev. June 20,
              15      2018). Accordingly, defendants’ argument that its alleged status as bona fide purchasers protects
              16      them from plaintiff’s quiet title claim is without merit.
              17             Because defendants present no other argument capable of overcoming the merits of
              18      plaintiff’s motion for summary judgment on its quiet title claim, the court will grant plaintiff’s
              19      motion.
              20      IV.    Conclusion
              21             In light of the foregoing, plaintiff is entitled to summary judgment on its quiet title claim
              22      under 12 U.S.C. § 4617(j)(3), as the federal foreclosure bar prevented plaintiff’s property interest
              23      from being extinguished through the HOA’s foreclosure sale.
              24             Accordingly,
              25             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff Nationstar
              26      Mortgage LLC’s motion for summary judgment (ECF No. 38) be, and the same hereby is,
              27      GRANTED.
              28      ...

James C. Mahan
U.S. District Judge                                                   -7-
                1     The clerk of court is instructed to enter judgment accordingly and close the case.
                2     DATED October 23, 2018.
                3                                           __________________________________________
                                                            UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                          -8-
